DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/19 and 7/22/2021 was are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
For the sake of expediting prosecution, portions of the claimed invention will be discussed in this section as the statutory rejections below may not fully express interpretations of the language.  
The phrase “airborne compact anemometric” system is understood to be language directed to the intended use of the positively recited system components (e.g. a laser, an optical system, a rotation device, and a circuit).  In other words, the claimed invention is not structurally limited by this language other than an indirect, implicit requirement for the prior art systems to be capable of use in an “airborne compact anemometric” system. 
The phrase “said first prism being fixed”,  in light of the Specifications and the disclosures of prior art in particular, is not interpreted to mean the prism is incapable of movement.  Rather, the phrase is given its broadest reasonable interpretation and will be understood to mean that the prism is functionally capable of being motionless.  In other words, a motor-driven prism configured to rotate when a motor is energized by a control signal is also a prism that is capable of being fixed.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim simultaneously renders a laser beam both optional (via the phrase “can emit a laser beam”) and required (via the phrase “the laser beam transmitted by the first prism”)
The list of structural elements is grammatically incorrect, as there appears to be an omitted conjunction between the comma and “an optical window”
The phrase “the normal                                 
                                    
                                        
                                            n
                                        
                                        →
                                    
                                
                            ” should be rewritten as “a normal vector                                 
                                    
                                        
                                            n
                                        
                                        →
                                    
                                
                            ” as the term should clearly associate “                                
                                    
                                        
                                            n
                                        
                                        →
                                    
                                
                            ” with the naming of a normal vector and also the phrase lacks antecedence
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis of propagation" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  The term “axis of propagation” does not itself have a particular meaning in the art and is not specially defined in the disclosure.  The phrase may be used to describe an axial path traversed by a central ray in a ray bundle or may be used to describe any path traversed in a gaussian beam – as would be provided in most laser emission systems.  The annotated drawing below shows a combination of Applicant’s Figure 3 and Figure 5 from US PG Pub. 2009/0323203.  It shows how laser light is transmitted through a first prism in the system.  If the phrase “axis of propagation” is to be taken to mean a central ray path, then it can be seen that light transmitted through the first prism has three axes of propagation (entering, traversal, and exiting).  There is therefore no clear antecedence of “the axis of propagation” under this interpretation. If the phrase “axis of propagation” is to be taken to mean any one of the paths traversed in the gaussian beam, then it can be seen that this would also result in either two or three axes of propagation depending on the angle of the path with respect to prism surfaces.  There is therefore no clear antecedence of “the axis of propagation” under this interpretation.  A third possible interpretation is that “axis of propagation” is intended to be unrelated to the light per se, but rather to be an axis related to all or part of the optical system and/or housing.  Under this interpretation, there is no clear antecedence serving to clearly define the metes and bounds of the claimed invention.  Claims 2-7 are rejected as dependents thereof

    PNG
    media_image1.png
    450
    376
    media_image1.png
    Greyscale

Claim 1 recites the limitation "the optical axis of the optical system" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.  The term “optical axis” is typically associated with a characteristic of single optical element or a group of optical elements sharing an axis as a common characteristic.  This phrasing does not apply to either the elements individually or as a group in Applicant’s invention.  As shown in Figs. 3 and 4 of the disclosure, the prism elements do not themselves clearly define an optical axis.  The beam traversing the respective prisms can be said to have one or more axes (as discussed above), but the prism is not clearly limited by having an “optical axis” based on its structure.  Further, the rotating nature of the optical system muddles whether an optical axis of the rotating prism is an axis about which illumination is rotated or an central illumination axis.  The latter is not entirely a function of the prisms structure and is rather a characteristic of the combined laser beam and prism system. Thus the metes and bounds of the phrasing do not provide a definite invention.  Claims 2-6 are rejected as dependents thereof.  Claim 7 is further rejected as the limitations of the claim further limit “the optical axis of the optical system”.
Claim 1 recites the limitation "makes it possible to orient the second prism so as to select the angle with which the laser beam passes through the optical window” in Lines 11-13.  The claim simultaneously defines control of the prism in angling the laser beam with respect to the optical window (i) required and (ii) optional. The metes and bounds of a circuit that could possibly control the optical system as recited in lines 1-11 and could possibly not are unclear. For the purposes of examination, the claim will be interpreted as requiring a circuit that does orient the second prism, via the rotation device, to select an angle at which a laser beam exits the optical window.
Claim 4 recites the limitation "the minimum deflection of the prism or prisms" in Line 10.  Firstly, there is insufficient antecedent basis for “the prism” in this limitation in the claim as there are necessarily two prisms in the system. Secondly, there is no known meaning of a “minimum deflection” of a prism. It may be that this phrasing is intended to compare deflection provided by the system prism compared to deflection provided by a prism not of the system.  Perhaps the language is intended to be a condition of the scanning system  of the two prisms.  The metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2009/0323203 to Adams et al. (hereinafter Adams).
Regarding claim 1, Adams discloses an airborne compact anemometric lidar system (abstract) comprising, a laser (e.g., laser 104, Fig. 5; [0020],[0022]) that can emit a laser beam, an optical system (Figs. 3-5) suitable for forming the laser beam emitted by the laser, an optical window (window 118, Fig. 7) that is transparent to the laser radiation emitted by the laser, wherein the lidar system comprises a first prism (prism 82, Fig. 4-5 & 7) and a second prism (prism 50, Fig. 4-5 & 7), said first prism being fixed (“two wedge prisms 50, 82 may be rotated independently of one another, in either direction and at different speeds, thus creating three possible rotation scenarios. First, the inner wedge prism 82 may be rotated while the outer wedge prism 50 is held stationary”; [0035]) and configured to deflect the laser beam formed by the optical system (Fig. 5), said second prism being mounted on a rotation device (prism 50 mounted on outer assembly 24 rotatable by bearings 44 and a motor 46, Fig. 4-5 & 7) configured to perform a rotation about the axis of propagation of the laser beam transmitted by the first prism (Fig. 5), so that a laser beam deflected by the second prism passes through the optical window by forming (Figs. 5 & 7), with the normal n to said optical window, a non-zero angle (Figs. 5 & 7), the angle between the optical axis of the optical system and the normal n being less than 10° (“the construction of the prism 50 is chosen so that the refraction angle is about 25 degrees, though this angle can vary significantly depending on the maximum beam steering angle required for a specific application” & “the field of regard of the module 20 is about .+-.50.degree., though other fields of regard may be used for various applications”, Fig. 5 & 7; [0023],[0032],[0050]), said rotation device being driven by a circuit (controller 62, Fig. 5) that makes it possible to orient the second prism so as to select the angle with which the laser beam passes through the optical window (Figs. 3-5).
The claimed non-zero angle at which the laser beam passes through the claimed optical window neither specifies whether the angle is to be taken as a azimuthal angle of a conical output generated by prism rotation or a particular angle within a particular plane intersecting with the conical output generated by prism rotation.  As the Adams system discloses full prism rotation to define a 50 degree field of view, the system necessarily teaches forming every angle between 0° and 50°.  
Regarding claim 2, Adams discloses a plate (unlabeled housing supporting window 118, Fig. 7) wherein the optical window is mounted, the plate being adapted for said optical window to be level with the skin of the carrier of the lidar system (window 118 is depicted as an outermost surface of the beam steering system and thus “level with the skin of the carrier of the lidar system”, Fig. 7).
Regarding claim 3, Adams discloses at least one prism (prisms of central subsystem shown in Fig. 6 & 7) is placed at a distance from the optical window less than 20% of the diameter of the optical window (central subsystem is placed within a hexagonal arrangement that necessitates placement at the center, and thus 0% of the window diameter).  
Regarding claim 4, Adams discloses the prisms are oriented so that the laser beam passing through the prisms is deflected with an angle corresponding to the minimum deflection of the prism or prisms (Figs. 4-5).  As Maxwell’s equations consistently govern the angles at which light deflects from material boundaries, the angular deflection of the light passing through prisms in Adams is necessarily the deflection angle it must be and thus a minimum deflection angle.  
Regarding claim 7, Adams discloses the angle between the optical axis of the optical system and the normal n is zero (Fig. 7).  As explained in the 35 U.S.C. 112 rejections above, the phrasing of the claim is not clearly defined and thus an arbitrary optical axis of the system can be selected as being one parallel to the normal vector of the optical window 118 as evidencing anticipation of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, and further in view of US Pat. No. 4,572,662 to Silverman (hereinafter Silverman).
Regarding claims 5-6, Adams discloses the claimed invention as cited above though does not explicitly disclose claimed prism materials.
Silverman discloses the refractive index of the prisms is greater than 2 (germanium prisms; col. 6, ll. 3-36) and wherein the prisms are produced in silicon or in germanium (germanium prisms; col. 6, ll. 3-36).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prism materials as taught by Silverman with the system as disclosed by Adams.  The motivation would have been to reduce optical signal attenuation and larger angles of deflection compared to low index materials (col. 6, ll. 3-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Generally prior art relates to rotating prism systems used for beam steering in diverse applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872